Citation Nr: 1641857	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  11-02 892A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected cold injury residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to December 1953.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina that inter alia denied service connection for a right knee disability.  The Veteran timely appealed. 

The Board remanded the case to the RO in December 2015 for further development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The Board notes that additional VA treatment records have been associated with the record since the issuance of the most recent supplemental statement of the case.  However, such records are unrelated to the right knee disability currently on appeal, and thus, a waiver of initial RO consideration is not necessary. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Right knee disability was not incurred or aggravated in service, arthritis was not manifested within the one year presumptive period, and right knee disability is not proximately due to service-connected cold injury residuals. 


CONCLUSION OF LAW

The criteria for establishing service connection for right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

Here, the Veteran was sent a letter in February 2010 that fully addressed all notice elements.  Thus, the Board finds the duty to notify has been met and no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, post-service private medical records, VA treatment records and an adequate VA opinion, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  Therefore, all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board remanded the case in December 2015 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) provided the Veteran with an adequate VA opinion, which was provided in March 2016.  Thus, there has been compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran contends that he has a right knee disability that is related to service.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, such as arthritis, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The Veteran's service treatment records are silent for any treatment related to his right knee.  The Veteran's December 1951 pre-induction examination and December 1953 separation examination reflect normal examinations of his lower extremities.  In the report of medical history completed at the time of both examinations, the Veteran denied that he experienced a "trick" or locked knee.  

The Veteran filed his claim of service connection a right leg disability in January 2010.  

The Veteran's VA treatment records from April 2002 to December 2007 reflect that the Veteran complained of generalized arthritis pain and leg pain.  There were no complaints of joint swelling or gout.  A September 2010 VA treatment record reflects bilateral leg edema. 

An August 2011 letter from a private physician indicated that the Veteran was treated for leg pain that month.

The Veteran underwent a VA examination in September 2011.  The Veteran reported pain with one year duration with instability and swelling, and no locking.  He indicated that he received a series of knee injections.  The VA examiner confirmed that the Veteran had osteoarthritis of the right knee, diagnosed in 2010.  The examiner also noted right sided crepitus.  The VA examiner concluded that the Veteran's right knee disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, as there was no evidence of a chronic disability in the Veteran's service treatment records.  

In a March 2016 addendum opinion, the VA nurse practitioner concluded that the Veteran's right knee arthritis is less likely as not related to the Veteran's service.  As rationale, the examiner explained that the Veteran's 2011 X-ray revealed mild degenerative changes bilaterally, and the absence of any complaints related to the right knee in service and the complaints of right knee pain fifty-seven years later following service supported her negative nexus opinion.  She further opined that there is absolutely no physiological association of residuals of cold injury of right lower extremity to right knee arthritis as the knee joint is not impacted by residuals related to the toes or feet and that these disabilities have unrelated and unassociated etiologies.  Therefore, the examiner concluded that it is less likely as not that current mild right knee arthritis is related to residuals of cold injury to the lower right extremity.

To the extent that the Veteran is claiming continuity of symptoms since service, this is not convincing.  There is no indication in the medical evidence of record that the Veteran was diagnosed with arthritis or other chronic disability of the right knee during his military service or for years thereafter.  The Board has considered that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan, supra.  Additionally, the Board recognizes that as with 'chronic disease' shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Crucially, the evidence does not document a diagnosis of arthritis or other chronic right knee disability either in service or since service discharge.  C.f., Walker, 708 F.3d at 1331.  The Board further observes that the contentions of the Veteran regarding chronic right knee symptomatology dating from service are less probative than the findings of the 2011 and 2016 VA examiners who considered these lay assertions and any such inferences contained in the record in rendering their negative nexus opinions.

The September 2011 VA examiner and the March 2016 VA nurse practitioner correctly noted that the Veteran's STRs reflect no complaints related to the lower extremities.  Here, the Veteran's separation examinations reflect normal evaluations of the lower extremities and the Veteran denied having or ever having any "trick" or locked knee, which directly contradicts the Veteran's contention that he had a leg disability during service.  The Veteran's VA treatment record did not note any specific knee pain or knee disability, other than notations of generalized arthritis and leg pain.  The evidence reflects that the Veteran did not have a knee disability, specifically, arthritis, until 2010.  Consistent with this finding, during the September 2011 VA examination, the Veteran, himself, reported that he experienced right knee pain with an onset of a year prior.  The Veteran filed claims for service connection in April 2009, and made no mention of right knee disability.  Evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Furthermore, the competent and probative medical record outweighs the Veteran's statements because both the September 2011 VA examiner and March 2016 VA nurse practitioner concluded that it is unlikely that the Veteran's right knee arthritis was related to service, especially in light of the Veteran's mild nature of the right knee arthritis and the lack of continuity of symptoms of any knee disability for many years following service.  The examiners' opinions, collectively, are considered competent and probative, and are thus given higher weight than the Veteran's statements, for the reasons explained above.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  

While the Veteran is competent to report his symptoms, the Veteran's contention as to a possible relationship between his current right knee arthritis and service, relates to a medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be within the province of trained professionals.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n 4 (Fed. Cir. 2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Additionally, the Board finds that service connection for right knee disability, as secondary to service-connected cold injury residuals, is also not warranted.  The March 2016 VA medical opinion concludes that there is absolutely no physiological association of residuals of cold injury of right lower extremity to right knee arthritis as the knee joint is not impacted by residuals related to the toes or feet and that these disabilities have unrelated and unassociated etiologies.  The examiner also indicated that his right knee arthritis was not aggravated by his service-connected cold injury residuals, given the current mild nature of his right knee arthritis.  See id.

In sum, there is no pertinent evidence of right knee arthritis in service, within the one year presumptive period or for many years after service, or that right knee arthritis was caused or aggravated by his service-connected cold injury residuals.  As the preponderance of the evidence is against a finding that a right knee disability is related to service, the benefit of the doubt rule is not applicable.  Thus, the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right knee disability, to include as secondary to service-connected cold injury residuals, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


